1
2
3
4
5                                   UNITED STATES DISTRICT COURT

6                                  EASTERN DISTRICT OF CALIFORNIA

7
8    IN RE:                                           )   1:19-mc-00032-SAB; 1:19-mc-00033-SAB; 1:19-
                                                      )   mc-00034-SAB; 1:19-mc-00035-SAB; 1:19-mc-
9                                                     )   00036; 1:19-mc-00037
                                                      )
10   JOHN THOMAS,                                     )
11                                                    )   ORDER REGARDING REQUESTS TO FILE
     JORGE VELASQUEZ,
                                                      )   COMPLAINT WITHOUT USE OF ELECTRONIC
12   JESUS PACHECO,                                   )   FILING SYSTEM, AND DIRECTING
                                                      )   APPEARANCE BY SUPERVISING DEPUTY
13   SALVADOR JIMENEZ,                                )   ATTORNEY GENERAL
                                                      )
14   JOEL NUNEZ,                                      )
                                                      )
15   VICTOR ORTEGA                                    )
16                                                    )
                                                      )
17                                                    )

18          On May 13, 2019, the Court received notices from the above-named Plaintiffs requesting relief

19   from the electronic case filing system at Avenal State Prison.

20          Plaintiffs contend that they do not have access to the law library at Avenal State Prison in order

21   to file their complaints through use of the electronic case filing system. Plaintiffs therefore request to

22   be exempt from filing their complaint through use of the electronic filing system.

23          As Plaintiffs are incarcerated at Avenal State Prison, they are subject to the Standing Order in

24   Re: Procedural Rules for Electronic Submission of Prison Litigation Filed by Plaintiff’s incarcerated at

25   Avenal State Prison. Pursuant to the standing order, which applies to initial filings: (1) new

26   complaints are subject to e-filing and they may not exceed twenty-five pages in length; and (2)

27   motions seeking relief from the standing order, motions for emergency relief, or motions to increase

28   the page limit shall be no more than fifteen (15) pages. As a California Department of Corrections and

                                                          1
1    Rehabilitation participating facility, no initial documents are accepted for filing by the Clerk of Court

2    unless done pursuant to the standing order or the scanning equipment is inoperable for a period longer

3    than forty-eight (48) hours.

4             Based on the Plaintiffs’ allegations, the Court will request the Supervising Deputy Attorney

5    General in charge of the electronic filing program, Christopher Becker, to address Plaintiffs’

6    contentions that they cannot access the electronic filing system at Avenal State Prison. After a

7    response is filed, the Court will issue a corresponding order.

8             Accordingly, it is HEREBY ORDERED that:

9             1.      The Clerk of Court is directed to serve a copy of this order and a copy of Plaintiffs’

10                    motions in the cases listed above in the caption (ECF Nos. 1) and a copy of this order

11                    on Supervising Deputy Attorney General, Christopher Becker, at

12                    Christopher.Becker@doj.ca.gov;

13            2.      Within seven (7) days from the date of service of this order, Mr. Becker shall file a

14                    response to Plaintiffs’ motions; or

15            3.      In the alternative, within seven (7) days CDCR may electronically file Plaintiffs’

16                    complaints and provide notice to the Court of such filings and the assigned case

17                    numbers.

18
19   IT IS SO ORDERED.

20   Dated:        May 16, 2019
21                                                          UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

                                                            2
